          Case 1:20-cr-00134-DMT Document 40 Filed 08/04/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                      )
                                               )
                                               )        ORDER
               Plaintiff,                      )
                                               )
       vs.                                     )
                                               )       Case No.: 1:20-cr-134
Judith Ann Brewer,                             )
                                               )
               Defendant.                      )

       Defendant made her initial appearance before this court and was arraigned on July 30, 2021.

(Doc. No. 26). She appeared virtually from the Pennington County Jail in Rapid City, South Dakota.

(Id.). Prior the hearing she was in State custody in South Dakota at the Pennington County Jail. Her

appearance before this court on July 30, 2021, secured through the issuance and execution of a writ

of habeas corpus ad prosequendum. (Doc. No. 25). Defendant remains in federal custody and is being

housed by the United States Marshal at the Pennington County Jail.

        The court had scheduled a detention hearing for defendant on August 4, 2021, at 9:00 AM

CDT with the expectation that defendant would be again appearing virtually. In the interests of justice,

court postponed the hearing after being advised by defense counsel of the difficulties he was

encountering when attempting to connect to the Pennington County Jail to speak with defendant. The

court now reschedules defendant’s detention hearing for August 9, 2021, at 3:30 PM CDT at the U.S.

Courthouse in Bismarck, North Dakota (courtroom #2). The United States Marshal shall arrange for

transport of defendant to Bismarck for the hearing.

       IT IS SO ORDERED.

       Dated this 4th day of August, 2021.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court
